Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Walter Duane White, a federal prisoner, appeals the district court’s order dismissing without prejudice his 28 U.S.C.A. § 2241 (West 2006 & Supp.2010) petition for failure to exhaust administrative remedies and the court’s order denying reconsideration. We have reviewed the record and find no reversible error in the court’s conclusion that White failed to exhaust administrative remedies before filing his § 2241 petition and failed to demonstrate that exhaustion was futile. Accordingly, we affirm. See White v. Stephens, No. *9125:10-hc-02010-D (E.D.N.C. Feb. 8, 2010 & Feb. 16, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.